El Juez PresideNte Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que si bien en el escrito inicial de estas informaciones de dominio debe expresarse si el promovente carece ó no de título de dominio escrito y que no basta expre-sar que se carece de título inscrito, habiendo admitido el Tribunal la información propuesta por Don Francisco Martínez Salas sin aquel requisto, no procede hoy, después de corridos todos los trámites del informativo, desestimarlo de oficio por *174■un defecto de forma que el Tribunal pudo y debió corregir al iniciarse el expediente, rechazando de plano la información propuesta.
Considerando: que ésto, no obstante, en el presente caso no procede hacerse la declaratoria de dominio que se interesa por Don Francisco Martínez, toda vez que los testigos sólo acreditan estar el promovente en posesión del terreno hacía unos cinco años, que no es tiempo suficiente para adquirir, por prescripción, el dominio de los bienes inmuebles, con arreglo á la Orden Judicial de 4 de Abril de 1899, que invoca el peti-cionario como fundamento de su solicitud, y que exige seis años de posesión continua con buena fe y justo título, máxime cuando tampoco se justifica que lo hubieran adquirido los anteriores dueños del terreno, puesto que los testigos sólo dicen que lo poseyeron por más de veinte años, quieta y pacífi-camente, pero sin determinar si poseían ó no con justo título, y cual fuera éste, para que el Tribunal pudiera juzgar si era ó no. justo, á los efectos de la adquisición del dominio.
Vista la Orden Judicial citada y las demás disposiciones aplicables al presente caso.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.